Title: Thomas Jefferson to William Duane, 1 October 1812
From: Jefferson, Thomas
To: Duane, William


          Dear Sir Monticello Oct. 1. 12. 
           Your favor of Sep. 20. has been duly recieved, & I cannot but be gratified by the assurance it expresses that my aid in the councils of our government would increase the public confidence in them; because it admits an inference that they have approved of the course pursued when I heretofore bore a part in those councils. I profess too so much of the Roman principle as to deem it honorable for the General of yesterday to act as a Corporal to day, if his service can be useful to his countrys, holding that to be false pride which postpones the public good to any private or personal considerations. but I am past service. the hand of age is upon me. the decay of bodily faculties apprises me that those of the mind cannot be unimpaired, had I not still better proofs. every year counts by increased debility, and departing faculties keep the score. the last year it was the sight, this it is the hearing, the next something else will be gone going, until all is gone. of all this I was sensible before I left Washington, and probably my fellow laborers saw it before I did. the decay of memory was obvious. it is now become distressing. but the mind too is weakened. when I was young, mathematics were the passion of my life. the same passion has returned upon me, but with unequal powers. processes which I then read off with the facility of common discourse, now cost me labor, and time & slow investigation. when I offered this therefore as one of two reasons deciding my retirement from office, it was offered in sincerity & a consciousness of it’s truth. and I think it a great blessing that I un retain understanding enough to be sensible how much of it I have lost, & to avoid exposing myself as a spectacle for the pity of my friends: that I have surmounted the difficult point of knowing when to retire. as a compensation for the faculties departed, nature gives me good health, & a perfect resignation to the laws of decay which she has prescribed to all the forms & combinations of matter.— the detestable treason of Hull has indeed excited a deep anxiety in all breasts. the depression was in the first moment gloomy & portentous. but it has been succeeded by a revived animation, and a determination to meet the occurrence with increased efforts; & I have so much confidence in the vigorous minds & bodies of our countrymen as to be fearless as to final issues. the treachery of Hull, like that of Arnold, cannot be matter of blame on our government. his character as an officer of skill & bravery was established on the experience trial of the last war, and no previous act of his life had led to doubt his fidelity. whether the head of the war department is equal to his charge I am not qualified to decide. I know him only as a pleasant gentlemanly man in society; & the indecision of his character rather added to the amenity of his conversation. but, when translated from the colloquial circle to the great stage of national concerns, and the direction of the extensive operations of war, whether he has been able to seise at one glance the long line of defenceless border presented by our enemy, the masses of strength which we hold on different points of it, the facility this gave us of attacking him on the same day on all his points, from the extremity of the lakes to the neighborhood of Quebec, & the perfect indifference with which this last place, impregnable as it is, might be left in the hands of the enemy to fall of itself, whether I say he could see & prepare vigorously for all this, or merely wrapped himself in the cloak of cold defence, I am uninformed.  I clearly think with you on the competence of Monroe to embrace great views, of action. the decision of his character, his enterprise, firmness, industry, & unceasing vigilance, would I believe secure, as I am sure it would merit, the public confidence, and give us all the success which our means can accomplish. if our operations have suffered or languished from any want of energy in the present head which directs them, I have so much confidence in the wisdom & conscientious integrity of mr Madison as to be satisfied that, however torturing to his feelings, he will fulfill his duty to the public & to his own reputation by making the necessary change. perhaps he may be preparing it while we are talking about it. for of all these things I am uninformed. I fear that Hull’s surrender has been more than the mere loss of a year to us. besides bringing on us the whole mass of savage nations, whom fear & not affection had kept in quiet, there is danger that in giving time to an enemy who can send reinforcements of regulars faster than we can raise them, they may strengthen Canada & Halifax beyond the assailment of our lax & divided powers. perhaps however the patriotic efforts from Kentucky & Ohio, by recalling the British force to it’s upper posts, may yet give time to Dearborne to strike a blow below. effectual possession of the river from Montreal to the Chaudiere, which is practicable, would give us the upper country at our leisure, and close for ever the scenes of the Tomahawk & scalping knife.—but these things are for others to plan and atchieve. the only succour from the old must be in their prayers. these I offer up with sincere devotion, & in my concern for the great public, I do not overlook my friends, but supplicate for them, as I do for yourself a long course of freedom, happiness and prosperity.
          
            Th:
            Jefferson
         